                    Case 18-20672-JKO    Doc 44     Filed 11/08/18     Page 1 of 2




    ORDERED in the Southern District of Florida on November 8, 2018.




                                                      John K. Olson, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA




      In re:                                             Case. No. 18-20672-JKO


      BRET WALTER BARNES                                 Chapter 7
      and HEIDI V. BARNES,
               Debtor(s)
     __________________________________________/

                           ORDER ON REAFFIRMATION AGREEMENT

     The debtors BRET WALTER BARNES and HEIDI V. BARNES has filed a motion for

     approval of the reaffirmation agreement dated 10/10/18 made between the debtor and

     SunTrust Bank (D.E. # 16).
             Case 18-20672-JKO          Doc 44     Filed 11/08/18     Page 2 of 2



The court held the hearing required by 11 U.S.C. § 524(d) on notice to the debtor(s) and the

creditor on November 7, 2018.


COURT ORDER:

The court grants the debtor's motion under 11 U.S.C. § 524(c)(6)(A) and approves the
reaffirmation agreement described above as not imposing an undue hardship on the
debtor(s) or a dependent of the debtor(s) and as being in the best interest of the debtor(s).

The court grants the debtor's motion under 11 U.S.C. § 524(k)(8) and approves the
reaffirmation agreement described above.
                                             #
                                             #
                                             #
                Submitted by:
                /s/ Matthew E. Mazur, Jr., Esq.
                Matthew E. Mazur, Jr.
                Attorney for the Debtors
                2645 Executive Park Drive, Suite
                110
                Weston, Florida 33331
                Phone: (305) 466-3328
                Email: mmazurjr@mazur-law.com

 Attorney Mazur is directed to serve a conformed copy of this Order on all interested
 parties immediately upon receipt hereof and to file a certificate of service.
